Citation Nr: 0803360	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-31 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
the matter of whether the character of the appellant's 
discharge from service is a bar to entitlement to Department 
of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel





INTRODUCTION

The appellant had military service from March 1969 to 
February 1971.  The nature and circumstances of his service, 
and whether he is entitled to VA benefits based on this 
period of service, is the subject of the present appeal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  
Although a copy of the notification letter associated with 
the claims file is undated, the August 2005 statement of the 
case indicates that the appellant was notified of the 
decision on August 19, 2003.  

Although the RO adjudicated the issue on appeal as if it were 
an original claim, the RO properly acknowledged in a letter 
to the appellant in October 2006 that new and material 
evidence was required to reopen the claim for eligibility for 
VA benefits, based on the charcter of his discharge from 
service, which was previously denied in RO decisions dated in 
May 1971 and April 1992.   See 38 C.F.R. § 3.156(a).  This 
aspect of the appeal is discussed further below.  The 
requirement for the receipt of new and material evidence is 
reflected on the title page of this remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 1992, the RO issued notice to the appellant of an 
administrative decision that found that the appellant's 
character of discharge was a bar to VA benefits payments.  He 
was also notified of his procedural and appeal rights via an 
enclosed VA Form 1-4107.  He did not submit a notice of 
disagreement with the decision within one year, and the 
decision became final.  See 38 U.S.C.A. § 7105.  Accordingly, 
new and material evidence is required to reopen the matter of 
whether the appellant's character of discharge is a bar to VA 
benefits.  38 C.F.R. § 3.156(a).

In a September 2005 VA Form 9, the appellant alleges he 
received VA treatment for many years, including shock 
treatments, and prescription of medications.  His application 
for compensation received in November 1991 indicated VA and 
private treatment for "nerves" from 1972 to 1973, and from 
1984 forward.  Any post-service VA or private records of 
treatment, which may include notation of psychiatric 
disability that began during or shortly after service, would 
be helpful in adjudicating his claim.

In his August 2003 correspondence, the appellant indicated 
that he was currently receiving Social Security 
Administration (SSA) benefits.  Since he is not yet of 
retirement age, it is likely that he was referring to 
disability-related SSA benefits.  Without reviewing the 
records of the SSA, VA cannot make a determination as to 
whether the records may be relevant to his claim.

The RO issued a VCAA letter with respect to this appeal in 
October 2006.  However, the letter set forth the requirements 
for supporting a claim for service connection, rather than 
for supporting a claim that an appellant's character of 
discharge should not be a bar to entitlement to VA 
compensation benefits.  In August 2003 correspondence, the 
appellant alleged that he has post-traumatic stress disorder 
(PTSD) due to being the victim sexual assault during service.  
Since these allegations are relevant to the circumstances 
that surrounded his discharge under Other than Honorable 
Conditions, the appellant should be provided a VCAA notice 
development letter as to the elements required to prove a 
claim for service connection for PTSD, and the types of 
evidence that may substantiate a claim of in-service sexual 
assault.  See 38 C.F.R. § 3.304(f)(3).

Determinations from the Department of the Army associated 
with the claims file indicate that the appellant's discharge 
from service under Other than Honorable Conditions was based 
on a period of absence without leave (AWOL).  As a result, 
many aspects of his service may become relevant to his claim.  
See 38 C.F.R. § 3.12(c).  The appellant has contended that he 
began service when he was very young and was sexually 
assaulted and received several threats during service, 
resulting in psychological problems.  (See April 8, 2004, 
decision of Board for Correction of Military Records, page 
2.)  The appellant has also alleged receiving treatment for a 
"busted appendix" during service (see appellant's statement 
received in August 2004), but records of treatment for this 
condition are not associated with the claims file.  In light 
of the foregoing, the Board finds that the appellant's 
complete service personnel file, and any additional available 
service medical records, including any records of psychiatric 
treatment or in-patient hospitalization, would be useful in 
adjudication of the appellant's claim.       

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of whether new and material evidence 
has been received to reopen the matter of 
whether the character of the appellant's 
discharge from service is a bar to 
entitlement to VA benefits, in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159, Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), and any other applicable legal 
precedent.  

The appellant must be apprised of what the 
evidence must show to support his claim, 
the division of responsibility between him 
and VA in obtaining such evidence, and 
specifically requested to send any 
pertinent evidence in his possession to VA.  

Also, the appellant should be informed of 
what type of evidence would be considered 
"new" and "material," and what evidence 
would be necessary to substantiate the 
claim that were found insufficient in the 
previous final denials of record.  Kent v. 
Nicholson, 20 Vet. App 1 (2006).

The appellant should additionally be 
provided a PTSD development questionnaire 
for a claim based on PTSD due to sexual 
assault, to include notice of the types of 
evidence that may support a claim of sexual 
assault,  see 38 C.F.R. § 3.304(f)(3); and 
notice as to what is required to 
substantiate a claim for service connection 
for residuals of appendicitis (see 
appellant's statement received in August 
2004) or for psychiatric disability 
generally (see appellant's application 
received in November 1991).

2.  Contact all appropriate service records 
depositories for the purpose of obtaining 
the appellant's complete Official Military 
Personnel File, and any additional service 
medical records, to include any records of 
mental health treatment and any records of 
hospitalization (including any records of 
hospitalization for appendicitis at Ft. 
Belvoir, VA, in 1971, as described in the 
appellant's August 2004 written statement).

The records sought should include records 
of treatment for a nervous condition in 
1968 at a United States Army Hospital in 
Ft. Sill, Oklahoma; records of treatment 
for a nervous condition at the United 
States Army dispensary in Germany from 1969 
to 1971; and records of treatment for a 
nervous condition at a Unites States Army 
Hospital in Ft. Belvoir, VA, in 1971.  (See 
appellant's application for compensation 
received in November 1991.)

3.  Request the appellant to identify the 
name and address of all providers of 
medical treatment for PTSD or other 
psychiatric disability from the time of his 
discharge from military service in February 
1971 forward.  After any required releases 
for medical information are requested and 
obtained from the appellant, an attempt 
should be made to obtain any records so 
identified that have not been previously 
obtained.

The records sought should include records 
of post-service treatment for psychiatric 
disability at the Eloise Hospital (a 
psychiatric hospital) near Detroit, 
Michigan, from 1972 to 1973; at the VA 
Hospital in Marion, Indiana, from 1984 to 
1985; and at the Moccasin Bend Hospital (a 
psychiatric hospital) in Chattanooga, 
Tennessee, from 1987 to 1988; and at the VA 
Outpatient Clinic in Chattanooga, 
Tennessee, for the period from 1988 
forward.  (See appellant's application for 
compensation received in November 1991.)

4.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file copies of 
the appellant's records regarding SSA 
benefits, including any SSA administrative 
decisions (favorable or unfavorable) and 
the medical records upon which the 
decisions were based.  (See appellant's 
statement received in August 2003.)

5.  Review the claims file and ensure that no 
other notification or development action, in 
addition to that directed above, is required, 
in light of newly received information or 
evidence.  If further action is required, the 
RO should undertake it before readjudication of 
the claim.

6.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



